Citation Nr: 0032798	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-46 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment in April and June 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel
INTRODUCTION

The veteran served on active duty from June 1960 to June 
1974.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
benefits under the provisions of 38 U.S.C.A. § 1151.  In 
denying the claim, the RO found that the veteran had not 
incurred additional disability of the left arm as a result of 
VA Medical Center (VAMC) treatment in April 1994, or as the 
result of subsequent surgery in June 1994.  The Board 
remanded the case for additional development to the RO in May 
1997, and in October 2000 requested a medical expert's 
opinion.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  In April 1994, the veteran underwent an ulnar nerve 
transposition on the left side at a VA medical facility.

2.  He underwent a subsequent exploratory surgery of the left 
ulnar nerve in June 1994.

3.  The veteran filed the current claim in June 1994.

4.  There is no competent evidence that the veteran has 
additional disability as a result of VA hospitalization 
and/or surgery in April 1994 or June 1994.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left upper extremity claimed to be the result of VA 
medical treatment in April and June 1994 is denied.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations in effect at the time the veteran filed his 
claim provided that he would be entitled to additional 
compensation if he was injured as a consequence of 
hospitalization or treatment, and such injury or aggravation 
resulted in additional disability.  38 U.S.C.A. § 1151 (West 
1991).  Specifically, in pertinent part, 38 U.S.C.A. § 1151 
provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, . . . and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability . . . , disability or death 
compensation . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  The regulation implementing 
that statute, 38 C.F.R. § 3.358, provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the . . . treatment 
administered.

The Board notes that in 1994, the Supreme Court affirmed 
decisions of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court) and the Federal Court of Appeals, 
which had essentially found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  The regulation that was invalidated was part of 
38 C.F.R. § 3.358(c)(3) that required fault of negligence in 
the treatment.  In light of the Supreme Court's decision, the 
VA amended 38 C.F.R. § 3.358(c), the regulation implementing 
38 U.S.C.A. § 1151, to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  
That provision is set forth above in pertinent part.  Id.  
Parenthetically, in response to Gardner, the statutory 
authority for the regulation was subsequently once more 
amended effective in October 1997 to again require fault on 
the part of the VA.  Nonetheless, due to the effective date 
of the statute, the veteran's case is not affected by that 
amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  
The provisions of 38 C.F.R. § 3.358 set forth above are the 
provisions that apply to this case.  Accordingly, the 
ultimate issue before the Board is whether the surgical 
procedure in April 1994 and follow-up surgery in June 1994 at 
a VA facility caused additional disability.  

The veteran contends, in essence, that he has additional 
disability as a result of the April 1994 surgery in the form 
of numbness, pain, and the need for a second surgery.  He 
also maintains that his violent reaction coming out of 
anesthesia could have caused something to happen to his arm.  
He has submitted written statements, as well as testimony 
during his July 1996 personal hearing at the RO, to the 
effect that he currently suffers from the loss of sensation 
from his left elbow to his left hand and that he now 
experiences less use of his left arm after the second 
operation.  He has also testified that he currently 
experiences swelling, discoloration and throbbing pain in his 
left arm.

It is apparent to the Board that resolution of this claim 
depends first, upon determining whether additional disability 
currently exists and, if it does, whether the additional 
disability was the result of the 1994 surgeries.  In 
determining whether additional disability exists, the Board 
must consider the veteran's physical condition immediately 
prior to the surgery compared with the subsequent physical 
condition resulting from the surgery.  The regulation also 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  Thus, the law and 
regulations require that there be some causal nexus between 
VA treatment and disability.  In other words, benefits can be 
awarded only if, after VA treatment, there is additional 
disability that is not a necessary consequence attributable 
to that VA treatment.  If a disorder deteriorates after VA 
treatment and that deterioration is due to the underlying 
disability itself, or some intercurrent (non-VA treatment) 
cause, there is no entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 because it cannot be found that the 
additional disability is due to VA treatment.  

Turning to the medical evidence of record, the veteran was 
hospitalized at the VAMC in Bay Pines, Florida, from April 
24, 1994 to April 27, 1994, with a preoperative diagnosis of 
left ulnar neuritis, in order to undergo an ulnar nerve 
transposition on the left side.  Prior to the surgery, he had 
demonstrated motor and sensory deficits in the left upper 
extremity in the ulnar distribution, as revealed by EMG 
testing.  The fourth and fifth fingers were affected; 
however, good strength was demonstrated in the left hand.  

VA medical records indicate that the veteran's intra-
operative recovery from anesthesia was violent and that he 
broke his splint.  Subsequently the wound was noted to have 
healed quite well but he complained of numbness in his left 
hand and forearm.  A repeat EMG revealed the probable 
existence of a hematoma compressing the ulnar nerve.  He was 
therefore hospitalized from June 9, 1994 to June 14, 1994, 
for additional surgery on the left elbow.  Exploration of the 
left ulnar nerve revealed localized thickening of the nerve 
sheath just anterior to the elbow and there was also an 
accumulation of synovial fluid.  The ulnar nerve then was 
retransferred between fat and the muscles and the common 
flexor tendons were reattached onto the medial epicondyle.  
Intra-operatively, EMG testing was done with the new position 
of the ulnar nerve and this demonstrated no deterioration in 
the function of the nerve.

Post-operatively, the veteran initially complained of some 
numbness in the little finger but he did not register any 
complaints of pain.  A week after surgery, he still voiced 
complaints of numbness in the ulnar nerve distribution and 
was advised to perform certain exercises.  In October 1994, 
he was seen in a VA orthopedic clinic where he complained of 
shooting pain in his left little finger; however, he was 
cleared to return to work by November 1, 1994.  A repeat EMG 
was also ordered but the results of that testing are not of 
record.

Subsequently, the veteran received treatment from the VA for 
a variety of medical problems.  In April 1995, he was treated 
for a gallbladder condition.  On physical examination, he was 
noted to have normal extremities with full range of motion 
and palpable pulses.  In May 1995, he again received 
treatment for his gallbladder condition and physical 
examination again showed his extremities to be within normal 
limits.   Additional outpatient treatment records reflect 
treatment for a variety of medical conditions including 
morbid obesity, angina, hypertension, diabetes mellitus, and 
supraventricular tachycardia.  In an April 1998 EMG report, 
bilateral medial nerve entrapment neuropathy was noted with 
left worse than right.  There was also evidence of severe 
ulnar neuropathy on the left side, and moderate ulnar 
neuropathy on the right side.  A plastic surgery consultation 
was recommended for carpal tunnel release.  An April 1998 VA 
cardiac examination report noted a history of peripheral 
neuropathy due to diabetes.  

In a June 1998 VA neurology examination report, the veteran 
related that he was told he had damage to his nerves from 
repeated use of his arms in service.  He reflected that he 
underwent surgery on the right arm in February 1994 with good 
results but did not have good results from surgery on the 
left arm.  A history of entrapment syndrome was noted to be 
well documented and electrodiagnostic studies reportedly 
showed a severe ulnar neuropathy on the left.  The veteran 
reported that he no longer had pain in the left arm but 
complained of weakness and was unable to hold a job as a 
gunsmith because he kept dropping weapons.  When asked 
whether the veteran developed additional disability due to 
the 1994 surgeries, the examiner noted that the veteran 
reported increased weakness but that this was probably 
related to the neuropathy from the entrapment disorder of the 
left ulnar nerve.  The examiner commented that, while a 
difficult question to answer, the veteran's weakness of the 
left arm was probably not related to the 1994 surgery and 
that the weakness may have resulted regardless of the surgery 
due to the severe neuropathy and entrapment syndrome alone.  

In an October 2000 letter from a medical expert, a history of 
hypertension, poorly controlled diabetes, obesity, 
depression, chest pain, vascular headaches, and neuropathy 
was noted.  The right-side surgery was noted and subsequent 
surgery on the left side in 1994.  The medical expert noted 
that the manifestations of a left ulnar disorder were less 
prominent than those displayed on the right prior to surgery 
and reported that, two years after surgery, numbness and 
tingling were described with continued complaints of left 
hand weakness.  The medical expert noted that the veteran's 
complaints would be manifestations of left ulnar neuropathy 
but could also be features of diabetic neuropathy present in 
a more generalized distribution.  He concluded that it was 
more likely that the veteran's left arm and hand 
symptomatology did not result from the April 1994 surgery or 
subsequent incident but rather was a reflection of 
progressive and generalized diabetic peripheral neuropathy.  
The medical expert opined that there was no compelling 
evidence that the veteran developed left upper extremity 
disabilities due to any specific VA treatment during 1994 and 
that the overwhelming weight of evidence indicated that the 
veteran's peripheral neuropathy was based on diabetic 
neuropathy. 

Based on the post-surgery VA examination reports and the 
independent medical expert's opinion, the Board finds that 
the veteran's physical condition after the surgery does not 
reflect additional disability.  The Board accords significant 
weight to the recent independent medical expert's opinion 
that the veteran's current complaints were not the result of 
the April or June 1994 surgeries but, rather, were evidence 
of diabetic neuropathy.  The Board accords more probative 
weight to this opinion because the reviewing physician 
considered the entire medical file when rendering the opinion 
and specifically addressed the issue of additional disability 
as it related to the April and June 1994 surgeries.  
Parenthetically, the Board notes that the reviewing physician 
correctly did not address the issues of either negligence or 
fault as they are not factors that should be considered in 
rendering his opinion.  

The Board is also persuaded that the medical expert's opinion 
is consistent with the opinion in the June 1998 VA 
examination that the veteran's weakness of the left arm was 
probably not related to the 1994 surgery and that the 
weakness may have resulted regardless of the surgery due to 
the severe neuropathy and entrapment syndrome alone.  While 
more equivocal than the medical expert's opinion, the Board 
finds that it is consistent with the findings that there is 
no evidence of additional disability as a result of the 1994 
surgeries. Accordingly, the Board finds that the veteran's 
claim for additional disability under § 1151 as a result of 
the April and June 1994 surgeries must be denied.

Finally, the Board has considered the veteran's own 
statements and sworn testimony and his wife's testimony that 
he has suffered additional disability as a result of the 1994 
surgeries on his left arm.  Although the veteran's statements 
and sworn testimony and the statements of his wife are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions alone are not deemed to be 
credible in light of the preponderance of evidence showing no 
additional disability which can be related to the 1994 
surgery.  They lack the medical expertise to offer an opinion 
as to the existence of a current right hip disorder, as well 
as to medical causation of any current disability.  Id.  In 
the absence of competent, credible evidence of a causal 
relationship, entitlement to § 1151 benefits is not 
warranted.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  


ORDER

The claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left upper extremity claimed to be the result of VA 
medical treatment in April and June 1994 is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 

